Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 19-20 are cancelled via an interview with attorney of record Derek Lightner, see interview summary attached.
Claims 1-18 are allowed. Key to allowance of these claims are the new claim limitations of 5/31/2022. These new claim limitations make the claims commensurate in scope with the unexpected results proven in the cited examples in the specification.
The closest prior art is Deshimaru and Saccomando. See office action of 1/24/2022. Together the prior art teaches all claim limitations with overlapping ranges for amount and Markush structures. This is overcome by unexpected results of volume resistivity, insulation and abrasion resistance. Please see remarks of 5/31/2022.
Regarding claims 1-18, a lubricating oil composition, comprising:
a base oil (A):
a neutral phosphorus compound (B), which is a trisubstituted aromatic phosphate, trisubstituted aliphatic phosphate, or mixture of two or more of any of these;
an acidic phosphorus compound (C};
a sulfur compound (D); and
a metal salt (E), which is a calcium sulfonate,
wherein the neutral phosphorus compound (B), in terms of phosphorus atoms, is present in a range of from 100 to 1500 ppm by mass, based on the total lubricating oil composition mass,
wherein the acidic phosphorus compound (C), in terms of phosphorus atoms, is present in a range of from 10 to 180 ppm by mass, based on total lubricating oil composition mass,
wherein the acidic phosphorus compound (C) comprises a compound (C1) of formula (c-1), a compound (C2) of formula (c-2}, and/or an amine salt (C3) of the compound (C1) or (C2) as found in the Markush structures c-1 and c-2 of claim 1,
R1 and R2 in formulas (c-1) and (c-2) independently being a hydrocarbon group comprising 6 to 30 carbon atoms, and m and n independently being | or 2,
wherein the sulfur compound (D), in terms of sulfur atoms, is present in a range of 200 to 1000 ppm by mass, based on the total lubricating oil composition mass,
wherein the sulfur compound (D) comprises a compound (D1) of formula (d-1) as found in the Markush structure of claim 1,
Ra and Rb independently being a hydrocarbon group, and XI and X2 independently being an integer in a range of from | to 3, and
wherein the metal salt (E), in terms of metal calcium atoms, is present in a range of from 30 to 180 by mass, based on the total lubricating oi! composition mass, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771    


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771